889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James W. COATES, Petitioner-Appellant,v.Raymond M. Muncy, Warden, Attorney General of the State ofVirginia, Respondents-Appellees.
No. 89-7584.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 8, 1989.Decided Nov. 3, 1989.

James W. Coates, appellant pro se.
Linwood Theodore Wells, Jr., Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James W. Coates seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.1   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Coates v. Muncy, CA-88-716-R (E.D.Va. March 10, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.



1
 This matter was transferred by consent to the magistrate pursuant to 28 U.S.C. Sec. 636(c)(2)